Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
	Claims 1, 2, 6, 8-12, and 16-24 are pending, claims 13-15 are canceled. Claims 1, 2, 6, and 9-12 stand withdrawn and claims 21-24 are newly added. Claims 16-24 are examined below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 16-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Ding, Dong, et al. "Efficient electro‐catalysts for enhancing surface activity and stability of SOFC cathodes." Advanced Energy Materials 3.9 (2013): 1149-1154 (cited in IDS filed 10 July 2020; hereafter referred to as Ding-2013).

Regarding claims 16, Ding-2013 teaches a fuel cell oxygen electrode (Ding-2013, abstract, pp. 1149-1153, Figs. 1-4) having a bilayer isostructure (Ding-2013, p. 1149, Figs. 1-2), the fuel cell oxygen electrode comprising
a base electrode (Ding-2013, abstract, p. 1149, LSCF based cathode)
and a conformal electrode coating covering some of the base electrode (Ding-2013, p. 1149, LSM, PSM, PSCM conformal coatings).

Regarding claims 17 and 21, Ding-2013 teaches wherein the base electrode comprises strontium and wherein the base electrode further comprises lanthanum (Ding-2013, abstract, p. 1149, LSCF based cathode, La0.6Sr0.4Co0.2Fe0.8O3−δ).

Claim(s) 16-17, 21-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lynch, Matthew E., et al. "Enhancement of La0.6Sr0.4Co0.2Fe0.8O3-δ durability and surface electrocatalytic activity by La0.85Sr0.15MnO3±δ investigated using a new test electrode platform." Energy & Environmental Science 4.6 (2011): 2249-2258 (hereafter referred to as Lynch-2011)

Regarding claim 16, Lynch-2011 teaches a fuel cell oxygen electrode (Lynch-2011, sections 1-3.4 and ESI 1, Figs. 1-5, SI pp. 1-24, Figs. ES11-ES17, Tables ES11-ES12) having a bilayer isostructure (Lynch-2011, sections 1-3, Fig. 2), the fuel cell oxygen electrode comprising
a base electrode (Lynch-2011, abstract, section 1-3, LSCF-based cathode)
and a conformal electrode coating covering some or all of the base electrode (Lynch-2011, section 3.2, Figs. 2, 4 and ES11-ES12). It is the examiner’s position that the uniform and continuous LSM coating of Lynch-2011 which provides support and covers the LSCF base cathode satisfies the limitation of a conformal electrode coating.

Regarding claims 17 and 21, Lynch-2011 discloses wherein the base electrode comprises strontium and wherein the base electrode further comprises lanthanum (Lynch-2011, abstract, section 1-3, LSCF-based cathode, La0.6Sr0.4Co0.2Fe0.8O3−δ).

Regarding claim 22, Lynch-2011 also teaches the base electrode comprising a support, the support comprising a ceramic electrolyte (Lynch-2011, section 2, GDC)
and an overcoat on a surface of the support (Lynch-2011, section 2, LSCF).

Regarding claim 24, Lynch-2011 further discloses wherein the overcoat is porous.(Lynch-2011, section 1, porous-LSCF cathode).

Claim(s) 16-17, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Gong, Yunhui, et al. "Stabilizing nanostructured solid oxide fuel cell cathode with atomic layer deposition." Nano letters 13.9 (2013): 4340-4345 (cited in IDS filed 10 July 2020; hereafter referred to as Gong-2013).

Regarding claim 16, Gong-2013 teaches a fuel cell oxygen electrode (Gong-2013, pp. 4340-4343, Figs. 1-5) having a bilayer isostructure (Gong-2013, pp. 4340-4341, Figs. 2 and 5), the fuel cell oxygen electrode comprising
a base electrode (Gong-2013, pp. 4340-4341, LSCo cathode)
and a conformal electrode coating covering some of the base electrode (Gong-2013, p. 4341, Fig. 2, ZrO2 conformal coating).

Regarding claims 17 and 21, Gong-2013 discloses wherein the base electrode comprises strontium and wherein the base electrode further comprises lanthanum (Gong-2013, pp. 4340-4341, Figs. 1-2, La0.6Sr0.4CoO3-δ).
Regarding claim 22, Gong-2013 also teaches the base electrode comprising a support, the support comprising a ceramic electrolyte (Gong-2013, p. 4341, Figs. 1 and 5, LSGM)
and an overcoat on a surface of the support (Gong-2013, pp. 4340-4341, Figs.1 and 5, LSCo on LSGM).

Regarding claim 23, Gong-2013 additionally discloses wherein the overcoat covering about 25% to 100% of a surface of the support (Gong-2013, Fig. 1).

Regarding claim 24, Gong-2011 further discloses wherein the overcoat is porous.(Gong-2013, pp. 4340-4341, porous-LSCo cathode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch-2011 (see above for full reference).

	Regarding claim 18, the examiner notes that the claim limitation of 25% or more is an extremely broad range.
Lynch-2011 discloses wherein the base electrode has a surface comprising La0.6Sr0.4Co0.2Fe0.8O3−δ (Lynch-2011, abstract, section 1-3, LSCF-based cathode, La0.6Sr0.4Co0.2Fe0.8O3−δ). Lynch also teaches a conformal electrode coating covering some or all of the base electrode (Lynch-2011, section 3.2, Figs. 2, 4 and ES11-ES12) and appears to show the conformal coating covering 100%, meeting the upper bound of the claim limitation, but is silent as to the exact percentage of coverage the conformal coating provides on the surface of the base electrode. 
	Lynch-2011 provides reasoning to optimize the coverage as Lynch-2011 further teaches that the conformal coating improves durability and performance of the electrode (Lynch-2011, SI p. 2 and 22). Therefore Lynch-2011 identifies the coverage of the electrode as a known result effective variable because it determines durability and performance.
	The Courts have held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. Therefore it would be obvious to one of ordinary skill in the art to optimize the percentage coverage of the conformal coating through routine experimentation wherein the coating conformally covers 25% or more of the surface, thereby improving the durability and performance of the fuel cell oxygen electrode.

Regarding claim 23, the examiner notes that the limitation of about 25% to 100% is an extremely broad range.
Lynch-2011 teaches the base electrode comprising a support, the support comprising a ceramic electrolyte (Lynch-2011, section 2, GDC) and an overcoat on a surface of the support (Lynch-2011, sections 2 and ESI 1, LSCF), the thickness of the LSCF overcoat being 10 nm to 1 µm (Lynch-2011, section 2.1), and appears to disclose the overcoat covering 100% of a surface of the support, meeting the upper bound of the claim limitation but does not deal explicitly with the percentage of the overcoat covering of a surface of the support.
Lynch-2011 provides reasoning to optimize the overcoat covering of a surface of the support as Lynch-2011 teaches the overcoat covering improves the performance of the electrode (Lynch-2011, section ESI 1). Therefore Lynch-2011 identifies the overcoat covering of a surface of the support as a known result effective variable because it determines electrode performance.
The Courts have held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. Therefore it would be obvious to one of ordinary skill in the art to optimize the percentage coverage of the overcoat coverage of a surface of the support through routine experimentation wherein the overcoat covering about 25% to 100% of a surface of the support, thereby improving the performance of the fuel cell oxygen electrode.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong-2013 (see above for full reference).

Regarding claim 18, Gong-2013 teaches LSCo and LSCF are excellent IT-cathodes (Gon-2013, p. 4340) and both sharing many similar chemical and physical characteristics (Gong-2013, pp. 4340-4341). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do a simple substitution in the fuel cell oxygen cathode of one known element, LSCo, for another, LSCF, obtaining a predictable result of a fuel cell oxygen cathode, satisfying the limitation wherein the base electrode has a surface comprising La0.6Sr0.4Co0.2Fe0.8O3−δ. See MPEP § 2143.
Gong-2013 further teaches a conformal electrode coating covering some of the base electrode (Gong-2013, p. 4341, Fig. 2, ZrO2 conformal coating) but is silent as to the percentage of coverage the conformal coating provides on the surface of the base electrode. 
Gong-2013 additionally discloses conformal layers are well known and play an important part in confining the thermal growth of the underlying layer during high-temperature operations, such as in a SOFC (Gong-2013, pp. 4341 and 4343). It would therefore be obvious to one of ordinary skill in the art to optimize the result-effective variable of the conformal coating coverage through routine optimization wherein the coating conformally covers 25% or more of the surface to obtain the known result of confining the thermal growth of the underlying layer during high-temperature operations and thereby improving the operation of the fuel cell oxygen electrode.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch-2011 (see above for full reference) in view of Li, Mengran, et al. "A niobium and tantalum co-doped perovskite cathode for solid oxide fuel cells operating below 500° C." Nature communications 8.1 (2017): 1-9 (cited in IDS filed 10 July 2020; hereafter referred to as Li-2017).

	Regarding claim 19, Lynch-2011 discloses wherein the conformal electrode coating comprises Sr (Lynch-2011, section 1-2, Figs. 1-2, 4 and ES11-ES12) but does not explicitly teach wherein the conformal electrode coating comprises SrCoTaO.
	Li-2017 teaches a fuel cell oxygen electrode (Li-2017, pp. 1-8, Figs. 1-5, SI pp. 1-15, SFigs. 1-13) comprising a base electrode (Li-2017, pp. 1 and 3) and an electrode coating covering some or all of the base electrode (Li-2017, pp. 7-8). Li-2017 further teaches LSCF as a popular cathode base material (Li-2017, p. 2). Li-2017 additionally teaches wherein the electrode coating comprises SrCoTaO (SCT) (Li-2017, pp. 4-5, Fig. 2) having good electrical conductivity, impedance and other desirable electrochemical properties (Li-2017, pp. 4-5, Fig. 2, SFig. 2). Therefore one of ordinary skill in the art would find it obvious to do a simple substitution in the fuel cell oxygen cathode of one known element comprising Sr, LSM, for another also comprising Sr, SCT, in order to improve the performance of the fuel cell oxygen electrode and obtaining a predictable result of a fuel cell oxygen cathode coating, satisfying the limitation wherein the conformal electrode coating comprises SrCoTaO.

	Regarding claim 20, Li-2017 additionally teaches where the coating has the empirical formula SrCo0.9Ta0.101-δ as an art known SCT material having low impedance (Li-2017, pp. 4-5, Fig. 2) allowing for improved performance of the fuel cell oxygen electrode. Therefore it would be obvious to one of ordinary skill in the art to modify the fuel cell oxygen electrode of Lynch-2011 wherein the conformal electrode coating has the empirical formula SrCo0.9Ta0.101-δ improving the performance of the electrode.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728          


/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728